Order, Supreme Court, New York County (Paul G. Feinman, J.), entered on or about December 5, 2005, as modified by order, same court and Justice, entered on or about January 25, 2006, which, inter alia, granted in part defendant’s motion to strike the note of issue, directed plaintiff to produce personal tax returns for 1989 through 1998 by March 31, 2006, and directed plaintiffs to re-file the note of issue by March 30, 2006, unanimously modified, on the facts, the tax returns ordered to be produced are limited to 1989 through 1996, and otherwise affirmed, without costs.
*517The tax returns are relevant to issues raised in this litigation, including the rental value of the commercial unit, and whether a pattern of travel by plaintiff and the decedent existed before and after the subject time period. Requiring plaintiff to produce tax returns for three years before and after the relevant time period is reasonable. However, an inaccurate time frame was employed during the bench conference. The pleadings and deposition testimony make it clear that the period during which the loss was sustained was January 1992 to April 1993, rather than 1992 to 1995.
Plaintiff could have sought to narrow the production order to Schedule E of the returns, rather than the complete returns, but failed to do so, and we decline to impose such a limitation at this point. Concur—Mazzarelli, J.E, Friedman, Nardelli, Williams and Malone, JJ.